Name: Commission Implementing Regulation (EU) 2016/1020 of 23 June 2016 on the maximum buying-in price for skimmed milk powder for the second individual invitation to tender within the tendering procedure opened by Implementing Regulation (EU) 2016/826
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  trade policy;  prices;  processed agricultural produce
 Date Published: nan

 24.6.2016 EN Official Journal of the European Union L 166/9 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1020 of 23 June 2016 on the maximum buying-in price for skimmed milk powder for the second individual invitation to tender within the tendering procedure opened by Implementing Regulation (EU) 2016/826 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 1370/2013 of 16 December 2013 determining measures on fixing certain aids and refunds related to the common organisation of the markets in agricultural products (1), and in particular Article 3(5) thereof, Whereas: (1) Commission Implementing Regulation (EU) 2016/826 (2) has opened buying-in of skimmed milk powder by a tendering procedure for the period expiring on 30 September, in accordance with the conditions provided for in Commission Regulation (EU) No 1272/2009 (3). (2) In accordance with Article 19(1) of Regulation (EU) No 1272/2009, on the basis of the tenders received in response to individual invitations to tender, the Commission has to fix a maximum buying-in price. (3) In the light of the tenders received for the second individual invitation to tender, a maximum buying-in price should be fixed. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 For the second individual invitation to tender for the buying-in of skimmed milk powder within the tendering procedure opened by Implementing Regulation (EU) 2016/826, in respect of which the time limit for the submission of tenders expired on 21 June 2016, the maximum buying-in price shall be 169,80 EUR/100 kg. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 2016. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 346, 20.12.2013, p. 12. (2) Commission implementing Regulation (EU) 2016/826 of 25 May 2016 closing intervention buying-in of skimmed milk powder at fixed price for the intervention period ending 30 September 2016 and opening the tendering procedure for buying-in (OJ L 137, 26.5.2016, p. 19). (3) Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (OJ L 349, 29.12.2009, p. 1).